OFFICE    OF   THE   All-ORNEY     GENERAL   OF   TEXAS
                                AUSTIN




Honorable Gee. H. Sheppard
cmptroller of Pub110 Accounts
Auua
   tin, Texas

Dear Sir:




            Your letter of F




                       and also for telegraph, tele-
                       nger aemloe.   We, therefore,
                       owing questions and reepectlve-

         '1. Is the Prison officlale authorized to
    incur claims for telegraph, telephone and rem-
    sager service and per for suoh clelms out of
    the $10,000 appropriation made for contingent
    eXpen0et
-orable Gee. H. Sheppard, Page 2


          “2.  Is the Prison offloials author%.ted
    td Inour olains for motor vehicle supplles and
    pay for same out of the Industrisl Revolving
    Fund created by the Forty-fourth Legislature,
    First  Called Session, Page 1600, Chapter 403,
    of 1935, as the same Is appropristed In a spe-
    oial rider folloving the ltemlsatIo.nsin the
    Current Appropriation Bill?
         Vou will note from the trdwtriel Revolv-
    ing Fund oreated by the above mentioned Aot of
    1935, that it required that the State Treasurer
    of Tums shall deposit sufflolent amount of
    noneys reoslved by him from the Qeaorali(msger
    of the Texas Prison 8 stem out 0r money emned
    byaIldbe1ongsngt0   tiT
                          e State Prlron System In
    bank et Runtsvllle, Texas, for the purpose of
    lstablIshIug the Industrial Revolving Fund,
    vhioh fund lm to be wed by raid Prison System
    in th0 p~emlng    0f SUP~~IOS r0r th0 trri0~
    lndwtrles or the Texas Prison System."
          As stated In hour letter, the Oenenrl Approprirtion
Bill of the Regular Session of the Forty-eighth Leglalature
(LB. 332) ukem iteaised appropriations of kZC,COC per year
for motor supplies and 42,500 per year ror telegraph, tele-
phone and messenger servloe for the Texas Prison System.
This sot also makes an ltemlsed appropriation of $10,000 per
year for 'Contingent Expenses.* Section 15(b) of the Ceneral
Pkovlslons of this act provides:
         "The opproprlations herein provided are to
    be oonstruedas themaxlmum sums to be appro-
    priated to end for the several purposes named
    herein, and the amounts are Intended to oover,
    and shall cover the entire oost of the respeo-
    tlve items imd the same shall not be supple-
    mented from any other ~ouroes~end, exoeptas
    otherwise provided, no other expenditures shall
    be made, nor shall any other obligations be in-
    ourred by any depar$ment of thle State, pro-
    vided, hovever, that nothing herein shall pre-
    vent any department head from paytng less than
    the maxlsnns amount set forth hereIn for any
    salaried posltlon.R
                                                                4t;o


Honorable Gee. Ii.Sheppard, Page 3


          In ouz Opinion No. O-1332 ve said vlth respect to
&e:effeot of a provision ldentlosl with thls upon an appro-
$riatlon for contingent expenses$
         "Having due regard to the context ln which
    ve find the vord (contingent), and the speolflc
    aUthOris8tiOn for the us8 of such funds for such
    purposes, ve are impelled to the oonoluslon that
    the Lsglsl8ture has said substantially this:
         'We h.sveettempted, so far as po&ble,    to
    antlolpate every item of expenses, vhlch msy neo-
    eaaarlly be Incurred in the operation of your de-
    partment, but ve resllse th8t our judgment 88 to
    suoh aLatter may be lnexaot, from the very nature
    of things, and ve therefore sppropriste to,your
    departmeuata sum of money generally avallabZe for
    operating expenses of your departpent, except as
    othervise herein speclfloally limited, to tske
    care of those employments apd othei'exuenses not
    herein speolfloelly provided f    but  hlh
    ne@esssrlly be required to ena%   your"de&rg&t
    properly to tiotlon.l"   (Emphasis and parenthe-
    tiOs1 VOrd added)
          Since expenditures for telegreph, telephone and,mes-
senger service have been 8pe~lflO8lly provided for in th&gppro-
prlatlon bill, ve feel that the appropristion for such servloe
say not be supplemented by expenditures from the sppropriat,lon
for contingent expenses. Consequently your first question 1s
snsvered in the negative.
          In our Opinion No. O-2990 ve considered the Indud-'
trial Revolving Fund of the Texas Prison System and its bl-
ennial "appropriation" in the Genelgl Appropriation Bills.
In this connection ve said:
         "Au adding up of the amounts of the various
    specific Items of appropriation for the prPson
    system shows th8t the amounts of the revolviog
    funds are not included ln the tot818 , . . This
    fact, together with the requirement that the ln-
    dustrlal revolving fund be kept at its maximum
    at all times, espeoially when considered ln the
                                                                             461

     -orable Gee. H. 8heppard,Page 4


           light 0r section3 or the sot orl.glallyoreat-
          ~lng the revolvlagfund, oleerlyshow thst it
           vas not intendedby the Leglsbture that auoh
           revolrlngfund shouldbe a supplementalor ad-
           ditionalappropriation to those ltemlted else-
          vhem. It wss not Intendedby the Ieglrlsture
           to do more, in creating th8 lndumtrirlrevolv-
           ing f'uud,than to amble oertaiapurahasesto
          be ndo by the syrta ror ouh. Wo awvor your
           lOWd q W8tiOArlXWt
                           t     by Ur b g & St vh4 r &0III+
           Ohu.8 are mado rrom the 3aduBtPlalrevolvlag
           Sund, they shouldbe ohsrgedsgalnrtsppropria-
           tioru mid41r0r the rupport 0nd rintonu~i   or
           the rlson rysta, and ruoh nvolving fund rJmuld
          not & oonrldend am a rupplaenta~rpproprla-
           tlon to the regular uouats approprlatml ror the
          malntenuloo 0r the ryHmI."

              fn 0iw 0r thi8 opiait ti tbs rw    thd th0 itu-
     hod sppropristlonr0r motor ruppliorir nov uhmut0q,  VO.*;"~‘
                                                               .
     feol~tbatJOW raoondqwrtlon mwt rho bo aarve~~dla fiho
     n4gatlve.
                 Trusting that ths   r0r0going   fully   aasvexm youa- in-
     quirler,   ve are

                                                  Your8 very truly
                                     I       ATTORUBY GBRBRAL OF TXAS
                                                                   ,.-j i-j
                                                p_  ,\     \




E’